By the Court.
The personal estate, bequeathed in the will of the said Phebc Shacktnaple, and which is claimed by the defendant in error, in his action, is sub*152ject to the laws, which respect the administration of the estates of deceased persons, being in the first instance, assets for the payment of debts, if any, and if not, to be distributed to the heirs at law; and, therefore, the right of action, in this case, if an action can be maintained, does not belong to the defendant in error, as heir at law, the only capacity, in which he sues ; but to the executors or administrators on the estate of the deceased John and Joseph Packwood.